122 Ga. App. 674 (1970)
178 S.E.2d 333
RESIDENTIAL DEVELOPMENTS, INC.
v.
DODD et al.
45727.
Court of Appeals of Georgia.
Argued October 1, 1970.
Decided October 22, 1970.
G. Thomas Crichton, Palmer H. Ansley, for appellant.
Walter O. Lambeth, Jr., Robert L. Pennington, Thomas H. Harper, Jr., Gary W. Hatch, Harry S. Baxter, Dennis J. Webb, James P. Groton, Kirk McAlpin, Cofer & Beaucham, Powell, Goldstein, Frazer & Murphy, Edward E. Dorsey, Robert R. Harlin, John V. *675 Skinner, Jr., C. James Jessee, Jr., Henry M. Quillian, Jr., D. W. Rolader, Hamilton Lokey, Ferdinand Buckley, for appellees.
QUILLIAN, Judge.
This is an appeal from the dismissal of a motion to join conditionally necessary party defendants. The motion was filed by one of the 5 original defendants to the action in which such defendant (appellant here) sought to add 18 defendants to the case which is presently pending in the Fulton Superior Court. The 18 additional defendants were originally added to the case but subsequently the trial judge sustained their motion to dismiss. Held:
Where multiple parties are involved, the court may direct the entry of a final judgment as to one or more but fewer than all the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. Without such determination and direction the order is subject to revision at any time before a final judgment which adjudicates all the claims and rights of the parties. Code Ann. § 81A-154 (b) (Ga. L. 1966, pp. 609, 658). Davis v. Roper, 119 Ga. App. 442 (167 SE2d 685); D. Davis & Co. v. Plunkett, 119 Ga. App. 453 (167 SE2d 663); American Mut. Liab. Ins. Co. v. Moore, 120 Ga. App. 624 (171 SE2d 751). In the case sub judice there has been no express determination or direction within the purview of Code Ann. § 81A-154 (b). That being so, we need not consider the applicability of the rule set forth in Sanders v. Culpepper, 226 Ga. 598, 600 (176 SE2d 83). Moreover, the trial judge did not enter a certificate under the provision of Code Ann. § 6-701 (a2) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073). Hence, the appeal is premature.
Appeal dismissed. Bell, C. J., and Whitman, J., concur.